
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1678
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mrs. Bono Mack (for
			 herself and Mr. Delahunt) submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Recognizing the importance of
		  National Drug Facts Week, beginning November 8,
		  2010.
	
	
		Whereas National Drug Facts Week is
			 designed to be a national awareness week to bring together teens and scientific
			 experts to discuss the facts about drug abuse and addiction;
		Whereas the National Institute on Drug Abuse (NIDA), in
			 collaboration with partners across the United States, will launch the first
			 annual National Drug Facts Week on November 8, 2010;
		Whereas partners in this effort include the White House
			 Office of National Drug Control Policy, the Substance Abuse and Mental Health
			 Services Administration, the National Institute on Alcohol Abuse and
			 Alcoholism, the Office of Safe and Drug Free Schools in the U.S. Department of
			 Education, the National Highway Traffic Safety Administration in the U.S.
			 Department of Transportation, the Drug Enforcement Administration and the
			 Bureau of Justice Assistance in the U.S. Department of Justice, the National
			 Guard, Community Anti-Drug Coalitions of America, the Partnership for a
			 Drug-Free America, MTV, MusiCares, Vans, and the Discovery Channel;
		Whereas the week encourages community-based question and
			 answer events between teens and scientists, and can be sponsored by a broad
			 array of interested organizations;
		Whereas this week is an expansion of Drug Facts
			 Chat Day, an annual effort launched by NIDA in 2007 to provide the
			 opportunity for school-aged youth and teachers in classrooms across the United
			 States to ask questions of the Nation’s leading experts in the field of drug
			 abuse and addiction;
		Whereas the National Survey on Drug Use and Health
			 indicated that, in 2008, 7.6 percent of youth in the United States between 12
			 and 17 years of age met diagnostic criteria for abuse or dependence (addiction)
			 to illegal drugs or alcohol;
		Whereas in recent years, the Monitoring the Future Study
			 has yielded generally encouraging news of declining past-month illicit drug use
			 rates for school-aged youth;
		Whereas declines in youth cigarette smoking, now at its
			 lowest rate since the Monitoring the Future Survey began collecting data in
			 1975, will translate into fewer deaths associated with the myriad medical
			 consequences of smoking;
		Whereas while progress continues to be made, troubling
			 trends still abound, including widespread abuse of prescription and
			 over-the-counter medications;
		Whereas research clearly shows that as the perceived risks
			 associated with drugs increases, the abuse of such drugs decreases;
		Whereas youth often get information about drugs, drug
			 abuse, and addiction from unreliable and inaccurate sources; and
		Whereas “National Drug Facts Week” begins on November 8,
			 2010: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the importance of “National Drug
			 Facts Week”; and
			(2)urges communities
			 across the Nation, including schools, teachers, and students, to participate in
			 activities comprising this week and using the information provided to increase
			 their understanding of the science of drug abuse and addiction among
			 school-aged youth.
			
